EXHIBIT 10.33

CVR ENERGY, INC.
LONG-TERM INCENTIVE PLAN
PERFORMANCE UNIT AGREEMENT


THIS PERFORMANCE UNIT AGREEMENT (this “Agreement”), made as of the 19th day of
December, 2013 (the “Grant Date”), between CVR Energy, Inc., a Delaware
corporation (the “Company”), and the individual grantee designated on the
signature page hereof (the “Grantee”).


WHEREAS, the Company has adopted the CVR Energy, Inc. 2007 Long Term Incentive
Plan (the “Plan”) in order to provide an additional incentive to certain
employees and directors of the Company and its Subsidiaries;


WHEREAS, on November 27, 2012, the Compensation Committee and the Board approved
and authorized an award to the Grantee of Restricted Stock Units of the Company
in the total amount of $3,000,000 (which totaled 62,920 Restricted Stock Units),
which was subsequently granted pursuant to the Restricted Stock Unit Agreement,
dated December 28, 2012, by and between the Company and the Grantee (the “2012
Award”);


WHEREAS, the Compensation Committee has determined that it would be in the best
interests of the Company to cancel the 2012 Award for no consideration to the
Grantee and, instead, grant to the Grantee an award of Performance Units
pursuant to this Agreement, and Grantee has agreed to such cancellation.


NOW, THEREFORE, the parties hereto agree as follows:


1.Cancellation of 2012 Award; Grant of Performance Units.


1.1.    The 2012 Award is hereby cancelled on the Grant Date, immediately prior
to the grant of Performance Units pursuant to Section 1.2.
 
1.2.    The Company hereby grants to the Grantee, and the Grantee hereby accepts
from the Company, (i) 3,750 Performance Units (“Award 1”) and (ii) 2,600
Performance Units (“Award 2” and, each of Award 1 and Award 2, an “Award”), each
on the terms and conditions set forth in this Agreement. Subject to the terms of
this Agreement, (a) each Performance Unit subject to Award 1 that has not been
forfeited pursuant to Section 3(b) prior to the applicable Payment Date (as
defined below) represents the right of the Grantee to receive, on such Payment
Date, a cash payment equal to one thousand dollars ($1,000), multiplied by the
applicable Performance Factor as determined pursuant to Section 2 and (b) each
Performance Unit subject to Award 2 that has not been forfeited pursuant to
Section 3(b) prior to the applicable Payment Date represents the right of the
Grantee to receive, on such Payment Date, a cash payment equal to one thousand
dollars ($1,000), multiplied by the applicable Performance Factor as determined
pursuant to Section 2.


9175899



--------------------------------------------------------------------------------



1.3.    This Agreement shall be construed in accordance with and consistent
with, and subject to, the provisions of the Plan (the provisions of which are
incorporated herein by reference). Except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.


2.    Performance Conditions.


(a)With respect to Award 1, the following performance conditions shall be
applied during the period beginning on January 1, 2014 and ending on June 30,
2014 (the “Award 1 Performance Cycle”) to determine the applicable Performance
Factor (as set forth below):


i.
50% of the Performance Units attributable to Award 1 shall be subject to a
performance objective relating to crude throughput (the “Throughput Objective”),
with a target level of attaining crude throughput of an average of 168,500
barrels per day during the Award 1 Performance Cycle.



ii.
50% of the Performance Units attributable to Award 1 shall be subject to a
performance objective relating to gathered crude (the “Gathered Crude Objective”
and, together with the Throughput Objective, the “Performance Objectives”), with
a target level of attaining an average of 52,000 gathered crude barrels per day
during the Award 1 Performance Cycle.



(b)With respect to Award 2, the following performance conditions shall be
applied during the period beginning on January 1, 2014 and ending on December
15, 2014 (the “Award 2 Performance Cycle” and, together with the Award 1
Performance Cycle, the “Performance Cycles” and each, a “Performance Cycle”) to
determine the applicable Performance Factor:


i.
50% of the Performance Units attributable to Award 2 shall be subject to a
Throughput Objective, with a target level of attaining crude throughput of an
average of 176,500 barrels per day during the Award 2 Performance Cycle.



ii.
50% of the Performance Units attributable to Award 2 shall be subject to a
Gathered Crude Objective, with a target level of attaining an average of 53,000
gathered crude barrels per day during the Award 2 Performance Cycle.



The Performance Factor will apply separately to the Performance Units subject to
each Performance Objective and will be determined as follows:



--------------------------------------------------------------------------------





                              Level of Attainment of
                               Applicable Performance Objective
Performance Factor


Equal to or Greater Than


But Less Than
 
0.0%
75%
0.0%
75.0%
80%
70.0%
80.0%
85%
80.0%
85.0%
90%
90.0%
90.0%
110%
100.0%
110.0%
N/A
110.0%



(c)    As soon as reasonably practicable after the Company’s performance results
for the applicable Performance Cycle are known, but in any event (i) on or
before July 10, 2014 with respect to Award 1 and (ii) on or before December 24,
2014 with respect to Award 2, the Committee shall determine and certify the
extent to which the Performance Objectives were achieved and what the
Performance Factor is for the Performance Units subject to each Performance
Objective (the date of each such certification, a “Certification Date”).


3.    Termination of Employment.


(a)    In the event of the Grantee’s termination of employment with the Company,
a Subsidiary or Division prior to the applicable Payment Date (i) by reason of
his death or Disability, (ii) by the Company, a Subsidiary or a Division other
than for Cause, or (iii) by the Grantee’s resignation for Good Reason, all
Performance Units with respect to which such Payment Date has not yet occurred
will remain outstanding, and amounts due to the Grantee, if any, with respect to
such Performance Units to the extent provided in Section 1.2, will be paid
pursuant to Section 4.


(b)    In the event that the Grantee’s employment is terminated for a reason
other than one described in Section 3(a) above, all Performance Units with
respect to which a Payment Date has not yet occurred shall be forfeited
immediately upon the Grantee’s termination of employment.


(c)    To the extent any payments provided for under this Agreement are treated
as “nonqualified deferred compensation” subject to Section 409A of the Code, (i)
this Agreement shall be interpreted, construed and operated in accordance with
Section 409A of the Code and the Treasury regulations and other guidance issued
thereunder, (ii) if on the date of the Grantee’s separation from service (as
defined in Treasury Regulation §1.409A-1(h)) with the Company, a Subsidiary or
Division the Grantee is a specified employee (as defined Section 409A of the
Code and Treasury Regulation §1.409A-1(i)), no payment constituting the
“deferral of compensation” within the meaning of Treasury Regulation
§1.409A-1(b) and after application of the exemptions provided in Treasury
Regulation §§1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) shall be made to the Grantee
at any time prior to the earlier of (A) the expiration of the six (6) month
period following the Grantee’s separation from service or (B) the Grantee’s
death, and any such amounts deferred during such applicable period shall instead
be paid in a lump sum to the Grantee (or, if applicable, to the Grantee’s



--------------------------------------------------------------------------------



estate) on the first payroll payment date following expiration of such six (6)
month period or, if applicable, the Grantee’s death, and (iii) for purposes of
conforming this Agreement to Section 409A of the Code, any reference to
termination of employment, severance from employment, resignation from
employment or similar terms shall mean and be interpreted as a “separation from
service” as defined in Treasury Regulation §1.409A-1(h).


4.    Payment Date.
        
Within five (5) days following a Certification Date, the Company will deliver to
the Grantee the payment amount described in Section 1.2 in respect of each
Performance Unit covered by the applicable Award that has not been forfeited and
with respect to which the Committee makes its determination pursuant to Section
2(c) as of such Certification Date (each such payment date, a “Payment Date”).


5.    Non-transferability.


The Performance Units may not be sold, transferred or otherwise disposed of and
may not be pledged or otherwise hypothecated.


6.    No Right to Continued Employment.


Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Company, a Subsidiary or Division, nor shall this Agreement or the Plan
interfere in any way with the right of the Company, a Subsidiary or Division to
terminate the Grantee’s employment therewith at any time.


7.    Withholding of Taxes.


The Grantee shall pay to the Company, or the Company and the Grantee shall agree
on such other arrangements necessary for the Grantee to pay, the applicable
federal, state and local income taxes required by law to be withheld (the
“Withholding Taxes”), if any, upon the vesting of the Performance Units. The
Company shall have the right to deduct from any payment of cash to the Grantee
an amount equal to the Withholding Taxes in satisfaction of the Grantee’s
obligation to pay Withholding Taxes.


8.    Grantee Bound by the Plan.


The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.


9.    Modification of Agreement.


This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto. No waiver by either party hereto of any breach by the other
party hereto of any provision of this



--------------------------------------------------------------------------------



Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions at the time or at any prior or subsequent time.


10.    Severability.


Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.


11.    Governing Law.


The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.


12.    Successors in Interest.


This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s
beneficiaries, heirs, executors, administrators, successors and legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be final, binding and conclusive upon
the Grantee’s beneficiaries, heirs, executors, administrators, successors and
legal representatives.


13.    Resolution of Disputes.


Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee and the Company for all purposes.


14.    Stockholder Approval.


The grant of Performance Units pursuant to this Agreement is subject to the Plan
and this grant of Performance Units being approved by the Company’s stockholders
prior to each Payment Date in accordance with the requirements of Section 162(m)
of the Code and the regulations promulgated thereunder (collectively “Section
162(m)”) such that the compensation paid pursuant to this Agreement will
constitute “qualified performance-based compensation” under Section 162(m).


[signature page follows]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.


CVR ENERGY, INC.




GRANTEE
  /s/ Stanley A. Riemann      
  /s/ John J. Lipinski         
By: Stanley A. Riemann
Name: John J. Lipinski
Title: Chief Operating Officer
 













































































[Signature Page to Performance Unit Agreement]

